Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 04/16/2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 1, the claim does not fall within at least one of the four categories of patent eligible subject matter because claim recites “an article of manufacture comprising computer readable instructions”. Therefore, the article of manufacture only comprises software which is non-statutory subject matter as the claim is directed to only software per se. The examiner suggests amending the article of manufacture of the claim to include a memory storing the instructions and a processor executing the instructions.
As to claims 2-7, the claims do not cure the deficiency of claim 1 and are rejected under 35 USC § 101 for their dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,146,706 to Bolotin et al. (hereinafter Bolotin) in view of US 8,856,918 to Efstathopoulos et al. (hereinafter Efstathopoulos).
As to claims 1 and 15, Bolotin teaches an article of manufacture comprising computer readable instructions that, when executed, cause at least one processor of an authentication device to at least: accessing a message from an adapter, the message to indicate that a host device has connected to the adapter (Col 14, lines 50-58, checking of the network ID in response to the connecting of the memory lock system to the customer’s computer), the host device different from the authentication device (FIG. 8, customer computer 804 is different from memory lock system 802) determining whether to allow the host device to access a storage device (Col 14, lines 61-67, checking of the network ID’s in order to determine whether to unlock the memory to allow access); and transmitting authentication data to the adapter (Col 2, lines Col 14, lines 64-67, signal to unlock the memory).
Bolotin does not explicitly teach the authentication data to specify whether the host device is allowed to access the storage device.
However, Efstathopoulos teaches the authentication data to specify whether the host device is allowed to access the storage device (Col 7, lines 48-61, data includes what level of access [if any] to provide based on an access policy including access to all or limited data, limited by time and/or location or no access based on specific hosts).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bolotin to include the determined authentication data as taught by Efstathopoulos in order to provide or deny access to specific host at any level of granularity, therefore increasing the overall efficiency and adaptability of the system.
As to claims 2 and 16, Efstathopoulos teaches wherein the authentication data is to specify a time window during which the host device is allowed to access the storage device, the time window specified by a duration and a trigger event (Col 7, lines 48-61, access limited by time wherein the process is initiated when connected).
As to claims 3 and 17, Efstathopoulos teaches wherein the trigger event corresponds to at least one of an initial access of the storage device by the host device or connection of the host device to the adapter (Col 7, lines 48-61 and Col 8, lines 55-60, the process is initiated when connected).
As to claims 4 and 18, Efstathopoulos teaches wherein the authentication data is further to specify whether the host device has at least one of read access to the storage device or write access to the storage device (Col 7, lines 48-61, based on an access policy including access to all, limited or no data, thus whether the host has read access)
As to claims 6 and 20, Efstathopoulos teaches wherein the instructions cause the at least one processor to generate an alert at the authentication device in response to the message from the adapter, the alert to identify the host device (Col 10, line 65 to Col 11, line 3, once connected the random seed is generated and sent to the host which is returned for authentication by matching using the ID).
As to claim 7, Bolotin teaches wherein the authentication device is a smartphone (Col 15, line 65 to Col 16, line 3, such as a cellphone).

Claims 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotin in view of Efstathopoulos in further view of US 2013/0282928 to Winestein et al. (hereinafter Winestein) (retrieved from the Applicant’s IDS).
As to claim 8, Bolotin teaches an authentication device comprising: a display (Col 6, lines 59 and 60); a wireless interface (Col 15, line 65 to Col 16, line 3, radio frequency receiver); memory including computer readable instructions; and at least one processor to execute the instructions to at least: access a message received from an adapter, the message to indicate that a host device has connected to the adapter (Col 14, lines 50-58, checking of the network ID in response to the connecting of the memory lock system to the customer’s computer), the host device different from the authentication device (FIG. 8, customer computer 804 is different from memory lock system 802) determining whether to allow the host device to access a storage device (Col 14, lines 61-67, checking of the network ID’s in order to determine whether to unlock the memory to allow access); and transmit authentication data to the adapter (Col 2, lines Col 14, lines 64-67, signal to unlock the memory).
Bolotin does not explicitly teach the authentication data to specify whether the host device is allowed to access the storage device.
However, Efstathopoulos teaches the authentication data to specify whether the host device is allowed to access the storage device (Col 7, lines 48-61, data includes what level of access [if any] to provide based on an access policy including access to all or limited data, limited by time and/or location or no access based on specific hosts).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bolotin to include the determined authentication data as taught by Efstathopoulos in order to provide or deny access to specific host at any level of granularity, therefore increasing the overall efficiency and adaptability of the system.
Bolotin and Efstathopoulos do not explicitly teach a message received via the wireless interface from an adapter; and transmit data to the adapter via the wireless interface.
However, Winestein teaches a message received via the wireless interface from an adapter; and transmit data to the adapter via the wireless interface (paragraphs 12, 13 and 22-24, wherein the communication is established between the wireless adapter, non-master peripheral device and the computing device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bolotin and Efstathopoulos with the method of communication via the wireless adapter as taught by Winestein in order to provide increased mobility through the use of a wireless adapter therefore increasing the overall usefulness and adaptability of the system.
As to claims 9-11, 13 and 14, claims 9-11, 13 and 14 are directed to an authentication device that is generally related to the method of claims 1-4, 6 and 7 and contain limitations similar to those discussed above in connection to claims 1-4, 6 and 7. Therefore claims 9-11, 13 and 14 are rejected on the same basis as set forth in claims 1-4, 6 and 7.

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 5, 12 and 19 are allowable over the prior art of record, including Bolotin, Efstathopoulos and the references cited by the Examiner and the Applicant’s IDS, taken individually or in combination, because the prior art of record fails to particularly disclose, fairly suggest or render obvious maintaining a data structure to identify a plurality of host devices that have connected to the adapter; displaying information at the authentication device that identifies the plurality of host devices; and determining whether to allow the first host device to access the storage device based on input data obtained via a user interface of the authentication device, in view of the other limitations of their respective independent claims 1, 8 and 15, as to claims 5, 12 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497